Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 of the remarks that the prior art Demos does not teach the first/second wavelength range outside the visible range of wavelengths.
The examiner’s replies: it’s well known in the art that the visible wavelength range is between 0.4-0.7 um. Demos at [0034] discloses that any monochromatic laser light source operating at wavelengths from about 250 nm or (0.2 um) to about 1100 nm or (1.1 um) can be employed to provide NIR autofluorescence emission images for in-vivo and real-time imaging of tumor margins. The examiner believes the ranges from 0.2 um-0.4 um and 0.7-1.1 um are considered as outside of the visible range of wavelengths. The human tissue components have different properties, depend on depth of tissues. The long wavelength is used for depth penetration in tissues.
Question: what are the wavelength range that lies outside the visible range of wavelengths in the claimed invention?  
Because Demos uses ranges from 0.2 um-0.4 um and 0.7-1.1 um as non-visible range of wavelength. Notes: the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
For those reasons above the previous rejections are still maintained.
	The examiner suggests to incorporate the concept of fig. 3B that is significantly enhanced the visible image as features in the claims.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 22-23 and 40 are rejected under 35 U.S.C. 102a1 as being anticipated by Demos et al., US 2008/0051664 A1, hereinafter Demos.

Claim 1. 
Demos teaches a method of providing visual feedback of a surgical process using a visual representation of a surgical scene rendered on one or more displays associated with a surgical device (see fig. 1), the method comprising: 
obtaining a representation of a first image of the surgical scene using electromagnetic radiation of a first wavelength range that lies outside the visible range of wavelengths, wherein an amount of electromagnetic radiation of the first wavelength range received by one or more sensors from a first tissue type is lower than an amount of electromagnetic radiation of the first wavelength range received for a second tissue type; obtaining a representation of a second image of the surgical scene using electromagnetic radiation of a second wavelength range that lies outside the visible range of wavelengths, wherein an amount of electromagnetic radiation of the second wavelength range received by the one or more sensors from the second tissue type is substantially different than an amount of electromagnetic radiation of the second wavelength range received for the first tissue type (Demos illustrates and discloses at [0026], [0034]-[0037], [0042], [0046]-[0049]; figures 1, 3A-5C capturing a NIR autofluorescence image of the specimen recorded under 632 nm illumination of at least one electromagnetic radiation source using an image acquisition system; capturing a NIR cross-polarized light scattering image of the specimen recorded under 700 nm illumination of the at least one electromagnetic radiation source using the image acquisition system; and displaying a resultant ratio image of the NIR autofluorescence image over the NIR cross-polarized light scattering image on one or more computer screens, the examiner believes the cancer nodule #320 may be considered as the second tissue type and the first tissue type i.e. the normal tissue #325. Demos uses ranges from 0.2 um-0.4 um and 0.7-1.1 um as non-visible range of wavelength.); and 
presenting the visual representation of the surgical scene on the one or more displays, wherein the visual representation is rendered using the representation of the first image and the representation of the second image (see figs. 2-5 illustrate the visual representation of the surgical scene on the one or more displays).

Claim 2. 
Demos teaches the method of claim 1, further comprising: receiving, via an input device, user-input for controlling at least a portion of the surgical device, wherein the user-input is received in response to presenting the visual representation. See [0056] discloses the output of imaging device 146 is capable of being characterized by a means, such as, but not limited to, a computer 154 configured with image processing software, e.g., a laptop computer or a personal computer, and/or a human operator, such as, for example, a pathologist. The operator evaluates the tissue components after for example, inter-image operation display by one or more visualization devices 156, to distinguish tissue features deemed important information to his or her trained eye.

Claims 22 and 40 are rejected with similar reasons as set forth in claim 1, above. 

Claim 23. 
Demos teaches the surgical system of claim 22, further comprising: an input device configured to receive a user-input for controlling at least a portion of a surgical device, wherein the user-input is received in response to presenting the visual representation. See [0056] discloses the output of imaging device 146 is capable of being characterized by a means, such as, but not limited to, a computer 154 configured with image processing software, e.g., a laptop computer or a personal computer, and/or a human operator, such as, for example, a pathologist. The operator evaluates the tissue components after for example, inter-image operation display by one or more visualization devices 156, to distinguish tissue features deemed important information to his or her trained eye.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-13, 24, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Demos.

Claim 3. 
Demos does not explicitly specify the method of claim 1, wherein the first tissue type is collagen, and the second tissue type is lipid, and wherein the visual representation includes enhanced visible differences between a representation of a ureter and a representation of surrounding lipid layers.
The examiner believes selecting different type of tissue may be considered as a design choice because the human body contains four types of tissues which are nervous tissue, epithelial tissue, cardiac muscle tissue, and connective tissue. The collagen and the lipid tissues are part of the connective tissue.
D1The aforementioned features can, however, be easily derived from Demos disclosing that the resultant ratio image of the NIR autofluorescence image over the NIR cross-polarized light scattering image shows a high contrast ratio and a high visibility that clearly differentiate cancerous tissue from surrounding tissue including normal tissue (see [0046]-[0049]; figures 3A-5C in polarized light scattering image on one or more computer screens (see [0026], [0034]-[0037], [0042], [0046]-[0049]; figures 1, 3A-5C).
It would have been obvious to one of ordinary skill in the art to recognize the teachings of Demos can be easily selected the different type of tissues, because the abnormality may be involved in different tissues.

Claim 5. 
Demos teaches the method of claim 1, wherein each of the first wavelength range and the second wavelength range are in the range 700-2000 nm. It would have been obvious to one of ordinary skill in the art to recognize the teachings of infrared radiation spectrum where wavelengths range from about 700 nanometers (nm) to 1 millimeter (mm). 
Examiner’s notes: infrared radiation, that portion of the electromagnetic spectrum that extends from the long wavelength, or red, end of the visible-light range to the microwave range. Invisible to the eye, it can be detected as a sensation of warmth on the skin. The infrared range is usually divided into three regions: near infrared (nearest the visible spectrum), with wavelengths 0.78 to about 2.5 micrometres (a micrometre, or micron, is 10-6 metre); middle infrared, with wavelengths 2.5 to about 50 micrometres; and far infrared, with wavelengths 50 to 1,000 micrometres.

Claim 6. 
The method of claim 5, wherein the first wavelength range is 1300-1350 nm and the second wavelength range is 1200-1250 nm. See the rejection of claim 5 that may be applied to the rejection of claim 6.

Claim 7. 
Demos teaches the method of claim 1, wherein obtaining the representation of the first or second image of the surgical scene using electromagnetic radiation of the first or second wavelength range, respectively, comprises: outputting instructions to illuminate the surgical scene using electromagnetic radiation of the first wavelength range or the second wavelength range; and generating the representation of the first image or second image, respectively, using data captured by the one or more sensors, wherein the one or more sensors are configured to sense portions of the electromagnetic radiation reflected or transmitted from the surgical scene.
Demos discloses that a monochromatic light source is used for photoexcitation to provide the NIR autofluorescence image of the specimen, and that an electromagnetic radiation source is used for a NIR polarized elastic light scattering method to provide the NIR cross-polarized light scattering image of the specimen, wherein the image acquisition system is employed to image the illuminated specimen, and wherein a bandpass filter is additionally positioned before the image acquisition system to ensure a proper spectral band selection between about 650 nm and about 1500 nm for imaging (see [0028], [0030], [0036], [0037]).

Claim 8. 
The method of claim 7, wherein illuminating the surgical scene using electromagnetic radiation in the first wavelength range or the second wavelength range comprises: illuminating the surgical scene using electromagnetic radiation in the first wavelength range during a first time period; and illuminating the surgical scene using electromagnetic radiation in the second wavelength range during a second time period that is at least partially non-overlapping with the first time period. Demos discloses that a monochromatic light source is used for photoexcitation to provide the NIR autofluorescence image of the specimen, and that an electromagnetic radiation source is used for a NIR polarized elastic light scattering method to provide the NIR cross-polarized light scattering image of the specimen, wherein the image acquisition system is employed to image the illuminated specimen, and wherein a bandpass filter is additionally positioned before the image acquisition system to ensure a proper spectral band selection between about 650 nm and about 1500 nm for imaging (see [0028], [0030], [0036], [0037]).

Claim 9. 
The method of claim 1, wherein obtaining the representation of the first or second image of the surgical scene using electromagnetic radiation in the first or second wavelength ranges, respectively, comprises: illuminating the surgical scene using broadband electromagnetic radiation that includes multiple wavelengths; generating the representation of the first image using data captured by a first sensor configured to sense a first portion of the electromagnetic radiation reflected or transmitted from the surgical scene, wherein the first portion of the electromagnetic radiation passes through a first filter configured to selectively pass electromagnetic radiation in the first wavelength range; and generating the representation of the second image using data captured by the first sensor or a second sensor configured to sense a second portion of the electromagnetic radiation reflected or transmitted from the surgical scene, wherein the second portion of the electromagnetic radiation passes through a second filter configured to selectively pass electromagnetic radiation in the second wavelength range. Demos discloses that a monochromatic light source is used for photoexcitation to provide the NIR autofluorescence image of the specimen, and that an electromagnetic radiation source is used for a NIR polarized elastic light scattering method to provide the NIR cross-polarized light scattering image of the specimen, wherein the image acquisition system is employed to image the illuminated specimen, and wherein a bandpass filter is additionally positioned before the image acquisition system to ensure a proper spectral band selection between about 650 nm and about 1500 nm for imaging (see [0028], [0030], [0036], [0037]).

Claim 10. 
The method of claim 1, wherein obtaining the representation of the first or second image of the surgical scene using electromagnetic radiation in the first or second wavelength ranges, respectively, comprises: illuminating the surgical scene using broadband electromagnetic radiation that includes multiple wavelengths; generating the representation of the first image using data captured by a first sensor configured to selectively sense a first portion of the electromagnetic radiation in the first wavelength range, as reflected or transmitted from the surgical scene; and generating the representation of the second image using data captured by the first sensor or a second sensor configured to selectively sense a second portion of the electromagnetic radiation in the second wavelength as reflected or transmitted from the surgical scene. Demos discloses that a monochromatic light source is used for photoexcitation to provide the NIR autofluorescence image of the specimen, and that an electromagnetic radiation source is used for a NIR polarized elastic light scattering method to provide the NIR cross-polarized light scattering image of the specimen, wherein the image acquisition system is employed to image the illuminated specimen, and wherein a bandpass filter is additionally positioned before the image acquisition system to ensure a proper spectral band selection between about 650 nm and about 1500 nm for imaging (see [0028], [0030], [0036], [0037]).

Claim 11. 
Demos teaches the method of claim 1, further comprising: obtaining a representation of a third image of the surgical scene based on a third wavelength range that lies outside the visible range of wavelengths; and presenting the visual representation of the surgical scene on the one or more displays, wherein the visual representation is rendered also using the representation of the third image. the feature of a third image is merely a design choice practiced within general knowledge in the relevant field of the art. See figs. 2-5.

Claim 12. 
Demos teaches the method of claim 11, wherein the third wavelength range is selected such that an absorption of electromagnetic radiation in the third wavelength range for lipid is substantially equal to an absorption of electromagnetic radiation in the third wavelength range for collagen. See [0049] FIG. 5c (i.e., the ratio of NIR cross-polarized image under 700-nm illumination FIG. 5b over NIR autofluorescence image under 632-nm illumination FIG. 5a) shows a high visibility, high contrast bladder cancerous tissue 510 from surrounding normal bladder tissue 520 similar to the case for uterine tissue shown in FIG. 4. FIG. 5a shows necrotic tissue 505 (cells that have died as a result of cancerous growth) as a high intensity region. Moreover, FIG. 5a (NIR autofluorescence image under 632-nm illumination) and FIG. 5b (NIR cross-polarized image under 700-nm illumination) also show cancerous tissue 510 as a dark feature that is about 0.40 less in digitized intensity with respect to the surrounding lighter featured normal bladder tissue 520. However, better contrast and better visibility is still the image shown in FIG. 5c as compared in FIG. 5a and FIG. 5b separately.

Claim 13. 
Demos teaches the method of claim 11, wherein the third wavelength range is selected such that an absorption of electromagnetic radiation in the third wavelength for lipid is substantially different from an absorption of electromagnetic radiation in the third wavelength range for collagen. See [0037] The NIR polarized elastic light scattering method of the present invention to delineate differences in absorption and scattering in human tissue components allows an end-user to acquire clinical diagnostic deep-subsurface (e.g., at least 1 cm) images.

Claims 24, 26-29 are rejected with similar reasons as set forth in claims 3, 5-8, respectively, above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613